Citation Nr: 0310117	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to August 
1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO in Wilmington, Delaware.  The case was subsequently 
transferred to the RO in Baltimore, Maryland.  

The Board further notes that the veteran testified at a 
hearing in September 2000 before a Member of the Board who 
subsequently remanded the case to the RO for additional 
development of the record in January 2001.  

Thereafter, the Member of the Board, who conducted the 
September 2000 hearing, retired.  The veteran was notified in 
a September 12, 2002 letter that pursuant to the law she was 
entitled to another hearing and was afforded 30 days to 
request such a proceeding.  

As the veteran did not reply to this letter, a decision will 
be rendered based on the evidence currently of record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The currently demonstrated PTSD is shown as likely as not 
to have been the result of a personal assault that happened 
while the veteran was on active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the service medical records shows that 
the veteran was treated for situational depression prior to 
entering into active duty due to a divorce and custody 
battle.  Furthermore, records reveal that she underwent a 
hysterectomy during active duty.  

The VA examinations performed in November 1979 and February 
1987 reveal no complaints or findings of a psychiatric 
disorder.  

The private treatment records from FHP, dated from 1986 to 
1987, report that the veteran was suffering from anxiety and 
depression.  Specifically, in January 1987, the veteran had 
complaints of anxiety, depression, difficulty sleeping, and 
tearful episodes.  The veteran was diagnosed as having 
anxiety and depression.  

A VA treatment record shows that, in March 1989, the veteran 
sought treatment for depression, sleep difficulties and 
nightmares.  The veteran was diagnosed as having dysthymia.  

In a May 1990 letter, Dr. Robert Gear, Comprehensive Health 
Services, stated that one of the veteran's biggest problems, 
in part, was a combination of depression and mood swings.  

The VA treatment records show that, while the veteran sought 
treatment for umbilical pain in February 1991, she reported a 
history of having depression.  

In a January 1994 letter, Mary Swain, Psychiatric Caseworker, 
Weber Mental Health, reported that the veteran had been 
dealing with serious depression, aggravated by an inability 
to perform certain jobs were it not for her physical 
condition.  

During a VA gynecological examination, date unknown, the 
veteran denied having experienced sexual trauma in the 
military.  

In September 1997, the veteran underwent a VA examination and 
reported a history of suffering from depression with sleep 
difficulties.  

In April 1998, the veteran underwent a VA examination.  The 
veteran reported that she was sexually assaulted in June 1976 
and did not report the incident because she felt ashamed.  
She stated that she was only recently able to discuss the 
assault.  

Furthermore, she reported a history of depression, anxiety 
and sleep difficulties over the years, mostly attributable to 
this event.  The veteran further had complaints of having 
recurrent distressing recollections, avoidance of things that 
reminded her of the assault, nightmares of the event, feeling 
a sense of foreshortened future, occasional suicidal 
ideations, and marked feelings of detachment from others.  
The veteran also stated that she had been married several 
times.  

Upon examination, the examiner reported that the veteran 
became quite distraught when discussing the details of the 
rape, expressing fears that people would not believe her 
because she felt she was in a "man's army."  

The examiner also noted that the veteran was "obviously very 
sincere" and disturbed and clearly met the criteria for 
PTSD.  

In April 1998, the veteran submitted detailed information 
regarding the sexual assault.  After providing the details of 
her ordeal, the veteran stated that she had kept the incident 
to herself because she felt ashamed.  

Furthermore, ever since the assault, the veteran reported 
experiencing difficulty getting close to men because they 
felt "unclean" to her, eating difficulties, bouts of 
depression, mood swings and difficulty sleeping at night.  
She also stated that she had been married several times, each 
time marrying the "wrong sort of man," believing that was 
what she deserved.  

Likewise, the veteran reported that, during the military, 
women soldiers were told that "if anything happen[ed] to any 
of you women, rape, molestation, whatever, it [would] be your 
own fault.  You [would] have encouraged it."  She also 
stated that she was harassed because she was Jewish and told 
that she did not belong in "this man's army."  

Finally, in response to specific questions, the veteran 
reported that, often during service, she visited a medical or 
counseling clinic with no specific diagnosis; had an 
increased use of leave with no immediate reason; and suffered 
from episodes of depression, panic attacks and anxiety since 
the event.  Furthermore, she stated that, following the 
sexual assault she prayed and waited for her period, 
exhibited obsessive behavior like over and undereating and 
was too ashamed to get tested for HIV or sexually transmitted 
diseases.  

During the September 2000 hearing, the veteran testified that 
she delayed reporting the assault out of fear of hurting 
herself professionally because the women who did come forward 
were "railroaded" out of service or assigned to menial 
tasks.  

The veteran stated that they "were nailed with a bad 
reputation and most of the time bad discharge as well, and 
transferred away.  Everything was then very hush, hush." The 
veteran stated that she basically wanted to be a good 
soldier.  

The VA treatment records, dated from 1998 through 2000, show 
treatment for the residuals of her sexual assault, including 
depression, anxiety, anger, nightmares, social isolation, 
self-esteem and trust issues, flashbacks, crying spells, 
difficulty dealing with life stressors and overwhelming 
feelings of shame.  The veteran's treatment also included 
attendance at a trauma recovery group.  

In a July 2001 letter, a retired Master Sargent, who knew the 
veteran in service, stated that, around March 1977, he saw 
the veteran crying and asked her why she was crying.  

Reportedly, after some "prodding," the veteran told him of 
the sexual assault that took place in June 1976.  In 
conclusion, he stated that 

I remember[ed] how scared she was even in 
telling me these few details, and she was 
still scared.  [The veteran] begged me 
not to tell anyone, and she was still 
fearful of retribution, even on the part 
of official Army staff.  On several 
future occasions, I had brought up the 
subject, with the intent of having [the 
veteran] make a report, but she never 
really wanted to talk about it, and would 
vehemently make me promise not to tell 
anyone else.  

The veteran underwent another VA examination in November 
2001.  As a result of the sexual assault and other 
harassment, the veteran stated that she had difficulty 
engaging in any kind of relationship with men, was tormented 
with frequent memories, and experienced terrifying 
nightmares.  

The veteran reporting leading a restricted life because she 
was afraid to go out by herself and suffering from recurrent 
episodes of depression and irritability.  

The veteran was diagnosed as having PTSD with persistent and 
intrusive memories and dreams of the sexual assault.  In 
conclusion, the reporting examiner stated:

It [was] clear to these examiners that 
the patient suffer[ed] from PTSD, which 
resulted from sexual trauma that occurred 
while she was on the active duty.  During 
the interview, she provided compelling 
historical details that were accompanied 
by affect that could not have been 
anything, but genuine.  The situation in 
the service at the time of the assault 
ha[d] been verified so many times in 
other cases that it must be taken as true 
in hers as well.  Despite strength, 
suggested by success in her work and in 
raising her children, her ability to cope 
with the severity of her symptoms [was] 
frequently overwhelmed.  Her reporting 
[was] internally consistent both for the 
events prior to the assault and for those 
subsequent to it.  The psychiatric 
treatment that she received in the 
military at the time of her divorce and 
prior to the traumatic event was for a 
different mental health problem 
(adjustment disorder with depressed 
mood), and not for the problems due to a 
posttraumatic stress disorder.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, in addition to the March 1999 Statement of 
the Case, February 2002 Supplemental Statement of the Case, 
and June 2001 VCAA letter, the veteran was notified of the 
evidence needed to grant an award of service connection for 
PTSD, secondary to a personal assault.  

Specifically, by letter dated April 1998, the veteran was 
asked to submit detailed information supporting her claim, 
and by a June 1998 letter, the RO notified the veteran of 
alternative forms of evidence to prove such an inservice 
stressor.  

Thus, the veteran and her representative have been advised of 
the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Likewise, the veteran underwent VA examination in conjunction 
with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

In addition, in light of the favorable action taken 
hereinbelow, adjudication of this appeal, without another 
remand to the RO for specific consideration of the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.  

The veteran contends that she is entitled to service 
connection for PTSD, as secondary to sexual assault that 
occurred during her period of active duty.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 C.F.R. § 
3.303(d) (2002).  

The adjudication of a claim of entitlement to service 
connection for post-traumatic stress disorder requires an 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f) (2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

As the Federal Register citation indicates there has been a 
change in the law during the course of the appeal.  

On March 7, 2002, 38 C.F.R. § 3.304(f)(3) became effective.  
Thus, if a post traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2002).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

After carefully reviewing the evidence of record, the Board 
concludes that service connection for PTSD, as secondary to 
sexual assault during active duty, is warranted.  

First, the veteran was diagnosed as having PTSD during the 
April 1998 and November 2001 VA examinations.  

Furthermore, even though the veteran acknowledges that she 
did not report being sexually assaulted while in service, the 
Board has given great deference to her current statements and 
the recently submitted statement provided by a retired Master 
Sergeant who served with her.  

Upon examining the Master Sergeant's letter, the Board notes 
that he reported personally knowing the veteran during 
service and corroborated her statements about the personal 
assault.  Therefore, the Board finds that she has submitted 
an alternative form of evidence to substantiate her 
assertions.  

Furthermore, the November 2001 VA examination report 
diagnoses the veteran as having PTSD secondary to the sexual 
assault that occurred during service.  The examiner concluded 
that the veteran "provided compelling historical details 
that were accompanied by affect that could not have been 
anything, but genuine."  

Likewise, the examiner reported that, even though the veteran 
suffered from psychiatric problems prior to service, they 
were the result of other factors, and that her current 
difficulties were separate, secondary to the sexual assault 
in service.  

Accordingly, the Board finds the evidentiary record in this 
case to be in relative equipoise with respect to the 
veteran's claim.  By extending the benefit of the doubt to 
the veteran, service connection for PTSD is warranted.  




ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

